MEMORANDUM *
Arturo Hernandez-Carrasco appeals his sentence imposed following his guilty plea to unlawful reentry in violation of 8 U.S.C. § 1326(a). He claims the district court erred in making a 12-level upward adjustment rather than an 8-level upward adjustment to his sentence under U.S.S.G. § 2L1.2(b)(l)(B), based on his prior drug-trafficking conviction, given that he was never sentenced to a “term of imprisonment,” but was only given a sentence of straight probation. Contrary to the appellant’s assertion, he was not sentenced to “straight probation.” He was ordered to serve a period of incarceration as a condition of probation. See United States v. Hernandez-Valdovinos, 352 F.3d 1243, 1248-49 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.